Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/28/2021 has been entered. The applicant has amended the claims. The prior 112(b) rejections of the claims have been overcome by amendments and the rejections are withdrawn.  Modified grounds of rejection necessitated by amendment are presented. 

Status of Claims
Claims 1 is amended. Claims 1-10 are pending in the application. Claims 9-10 are withdrawn. Claims 1-8 remain for examination with claim 1 being the independent claim. 

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-4 are rejected under 35 U.S.C. 102 (a)(2) and (a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Azuma et al. (US-20120222781-A1, hereinafter Azuma). 
 claim 1, Azuma teaches a high strength steel plate which has a high strength and an excellent hydrogen embrittlement resistance ([0040]). Azuma further teaches steel plates with broad compositional ranges ([0049]) and microstructure ([0044], [0046]-[0047]). 
Azuma further teaches specific inventive alloys which were produced by casting, hot rolling, coiling, pickling, galvanized, and run through an annealing line where they were deformed by bending-unbending and with heat treatments (Tables 9-13, [0319]-[0322]). Azuma, in particular, teaches inventive alloy Exp. Ex. 76 (pg. 20, table 13, Exp. Ex. 76) with composition Exp. Ex. AF: Fe-0.166C-0.99Si-2.94Mn-0.020P-0.0013S-0.370Al-0.0043N-0.0037O-0.19Cr (pg. 12, table 9 & 10, Exp. Ex. AF) which meets the compositional limitations of the claim.
Azuma further teaches many high strength steel plates with a broad tensile strength of 900 MPa or more ([0043]-[0082]) and many specific examples which meet the limitation of a steel having a tensile strength of 1000 MPa or more (pg. 15-16, tables 7-8; pg. 20, table 13); in particular, Azuma teaches inventive alloy Exp. Ex. 76 has a tensile strength of 1167 MPa (pg. 20, table 13, Exp. Ex. 76) which meets the tensile strength limitation.
Azuma is silent on diffusible H, inherently meeting the limitation. 
Azuma specific inventive alloy Exp. Ex. 76 with microstructure volumes of retained austenite of 3%, ferrite of 36%, bainitic ferrite of 5 %, bainite of 24% and tempered martensite of 29% (pg. 20, table 13, Exp. Ex. 76) meets the microstructure limitation. Note that the bainitic ferrite ([0337]), bainite ([0338]) and tempered martensite of Azuma read on the carbide-free bainite, carbide containing bainite, and martensite ([0072]) of the instant application, respectively. 


Instant Claim 1
Azuma Broad Range
Azuma Exp. Ex. 76
Composition (wt.%):



C
0.05 to 0.30
0.07 to 0.25
0.166
Si
3.0 or less
0.45 to 2.50
0.99
Mn
1.5 to 4.0
1.5 to 3.20
2.94
P
0.100 or less
0.001 to 0.03
0.020
S
0.02 or less
0.0001 to 0.01
0.0013
Al
1.0 or less
0.005 to 2.5
0.370
Diffusible H
0.00008 or less (including 0)
---
---
Fe and Inevitable Impurities 
Balance
Balance
Balance
Microstructure (total area %):



Ferrite and Carbide-Free Bainite
0 to 65

41 (36+5)
Martensite and Carbide-Containing Bainite
35 to 100

58 (29+24)
Retained Austenite
0 to 15
2 to 25
3
Ferrite

10 to 50
36
Bainitic Ferrite and/or Bainite

10 to 60
29 (5+24)
Bainitic Ferrite (Carbide-Free Bainite)


5
Bainite (Carbide Containing Bainite)


24
Tempered Martensite

10 to 50
29
Fresh Martensite

10 or less
3


Azuma teaches that the steel plate can have a galvanized layer or a galvannealed layer at its surface for excellent corrosion resistance ([0206]). Azuma further teaches that the steel plates can be treated with a proactive layer to form either an electrogalvanized steel plate, a hot dip galvanized steel plate, or a hot dip galvannealed steel plate ([0321]).
 Azuma specific inventive alloy Exp. Ex. 76 is steel type EG which is electrogalvanized steel plate ([0323]) which meets the galvanizing layer disposed on the sheet limitation. 

The instant specification teaches that bending and unbending the steel sheet at a bend radius of 500 to 1000 mm in the temperature range of Ms to Ms-200° C, each of the bending and the unbending being repeated once or more, enables the gap density in the galvanizing layer included in the high-strength galvanized steel sheet to be adjusted to be within the desired range ([0066]). Note Ms is the martensite transformation temperature. 
The crucial step for forming the gap density according to the instant specification is the bending-unbending step. 
Azuma teaches that Exp. Ex. 76 with a cooling end temperature of 250°C, which is 90 °C below the Ms temperature of 340 °C, and with a rolling radius of 600 mm (pg. 20, table 12, Exp. Ex. 76) is within the bending radius range and temperature of bending-unbending range of the instant application.
The processing needed for producing the claimed density of gaps fully penetrating the galvanizing layer is taught by Azuma Exp. Ex. 76 of a bend radius of 600 mm and a cooling end temperature of 250°C (pg. 20, table 12, Exp. Ex. 76). The end cooling temperature is only 90 °C below the Ms temperature of Ex. 76 which is 340 °C, and this is within the temperature range of 

In the alternative, with regard to the hydrogen limitation, the processing ([0319]-[0322]), the other elemental compositional ranges ([0049]), and the microstructure ([0044], [0046]-[0047]) of Azuma overlap composition and microstructure of the instant claim and process of the instant application ([0066]); so the diffusible H is close enough. 
In this case, the prior art silence is considered close enough to the claimed range endpoint of 0 wt.% H that the skilled artisan would have expected the processes to have yielded similar results.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
With regard to gap formation limitation, Azuma teaches a roll radius range for bending-unbending of 800 mm or less ([0227]) which overlaps the roll radius of the instant application. Azuma further teaches the end cooling temperatures reached before the bending-unbending is performed on the annealing line ranges from 110-320°C ([0322], Table 12, col. 7) and that these temperatures are below the Ms temperatures which range from 302-404°C ([0322], Table 12, 
The claimed density of gaps fully penetrating the galvanizing layer property would have naturally flowed from the overlapping process teachings of Azuma. A routine investigation of the prior ranges would yield a galvanized steel sheet with an as claimed hydrogen content and gap density. 
The same steel composition as claimed, processed in the same manner, would be reasonably expected to yield the same results.  The claimed properties would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 2, with regards to “desorption of the diffusible hydrogen peaks at a temperature in the range of 80°C to 200°C”, the same composition cannot have mutually exclusive properties from the claimed composition.  The claimed properties would have been inherent in the steel Exp. Ex. 76 of Azuma.  See MPEP § 2112.01.  
In the alternative, from the broad teachings of Azuma, the same steel composition ([0049]) with the same microstructure ([0044], [0046]-[0047]) as claimed, processed in the same manner ([0319]-[0322]), would be reasonably expected to yield the same results.  The claimed properties would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
 claim 3-4, Azuma further teaches broad range elemental additions ([0050]-[0053]).
Azuma Exp. Ex. 76 has 0.19 wt.% Cr meets the limitation.
In the table below is a summary of the optional further elemental additions of instant claim 3 or 4, with Azuma broad range and Exp. Ex. 76.  

Instant Claim 3 and 4
Azuma Broad Range
Azuma Exp. Ex. 76
Composition, may further contain (wt.%):


Cr
0.005 to 2.0
0.01 to 2.0
0.19
Mo
0.005 to 2.0
0.01 to 0.8
---
V
0.005 to 2.0
0.005 to 0.09
---
Ni
0.005 to 2.0
0.01 to 2.0
---
Cu
0.005 to 2.0
0.01 to 0.05
---
Nb
0.005 to 0.2
0.005 to 0.09

Ti
0.005 to 0.2
0.005 to 0.09

B
0.0001 to 0.0050
0.0001 to 0.01

Ca
0.0001 to 0.0050
0.0001 to 0.5
---
REM
0.0001 to 0.0050
0.0001 to 0.5
---
Sb
0.0010 to 0.10
---
---
Sn
0.0010 to 0.50
---
---


In the alternative, the broad ranges of Azuma encompass the ranges of B, Ca, and REM; and are within the claimed ranges of Cr, Mo, V, Ni, Cu, Nb, and Ti. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma.
 claim 5-8, Azuma is applied as stated in the rejection grounds above. Azuma teaches that the steel plate can have a galvannealed layer at its surface for excellent corrosion resistance ([0206]). Azuma further teaches that galvannealing is a process of galvanization followed by an alloying step to achieve a galvanized layer alloyed with the steel plate surface ([0255]). The galvannealed layer of Azuma reads on the limitation being an alloyed galvanizing layer. 
Alternatively, it would be obvious for one of ordinary skill in the art at the date of filing to substitute the electrogalvanized protection layer of Azuma Exp. Ex. 76 with a galvannealed layer as taught by Azuma since it would be substituting equivalents known for the same purpose. Applicant is directed to MPEP § 2144.06 (II).  

Response to Arguments
Applicant’s arguments filed on 10/28/2021 have been considered and given appropriate weight. The responses to the arguments are separate into the following sections. 

Applicant’s arguments on prima facie obviousness and inherency: 
Applicant’s arguments that “claim limitations (i) and (ii), as recited in the Applicant's amended claim 1, are neither implicitly nor inherently disclosed in Azuma, because the respective processes, as disclosed in Applicant's specification and the prior art, are not substantially identical; instead they are substantially different”:

As for the density of gaps, the crucial step for forming the gap density according to the instant specification is the bending-unbending step. 
Azuma teaches that Exp. Ex. 76 with a cooling end temperature of 250°C, which is 90 °C below the Ms temperature of 340 °C, and with a rolling radius of 600 mm (pg. 20, table 12, Exp. Ex. 76) is within the bending radius range and temperature of bending-unbending range of the instant application.
The processing needed for producing the claimed density of gaps fully penetrating the galvanizing layer is taught by Azuma Exp. Ex. 76 of a bend radius of 600 mm and a cooling end temperature of 250°C (pg. 20, table 12, Exp. Ex. 76). The end cooling temperature is only 90 °C below the Ms temperature of Ex. 76 which is 340 °C, and this is within the temperature range of the instant specification of Ms to Ms-200 °C ([0066]).  The processing of Azuma Exp. Ex. 76 is within the processing ranges of the instant specification, and this processing is crucial for the gap formation. The claimed properties not described in the prior art would have been inherent. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.

Applicant’s arguments with respect to “the three elements of the bending-unbending step of the Applicant's disclosed process are as follows: (i) the galvanized steel sheet is bent and unbent, (ii)  at a bend radius of 500 to 1000 mm, and (iii) in the temperature range of Ms to Ms – 200 °C”:

In response to the argument that “Azuma  is clearly teaching away from performing bending-unbending at the end of the cooling end temperature, which exceeds 250 °C”, the argument is not commensurate in scope with the art. 
Azuma experimental Ex. 76 sample is bent on a bend radius of 600 mm and a cooling end temperature of 250°C (pg. 20, table 12, Exp. Ex. 76). The end cooling temperature is only 90 °C below the Ms temperature of Ex. 76 which is 340 °C (pg. 20, table 12, Exp. Ex. 76), and this is within the temperature range of the instant specification of Ms to Ms-200 °C ([0066]).  
In response to the argument that “Azuma's process for Ex. No. 76, the bending-unbending step is performed before the electrogalvanizing step”, the quoted text of Azuma ([0321]-[0323]) in the reply to the office action does not specify that the electrogalvanizing step is performed after bending. Azuma teaches that cold rolled steel plates of Experimental Examples 57 to 93 were run through the continuous annealing line or continuous hot dip galvanization line to produce the steel plate (cold rolled steel plate, electrogalvanized steel plate, hot dip galvanized steel plate, and hot dip galvannealed steel plate) ([0321]) this states that the two steel making lines make coated steel plates.
Azuma then teaches when running the steel plates through a continuous annealing line, they were annealed at the maximum heating temperatures, then cooled by the average cooling 
However Azuma paragraph [0324] does teach when running steel plates through a continuous hot dip galvanization line, the plates were annealed by the maximum heating temperatures and the residence times, then were cooled by the average cooling rates, then were dipped in galvanization baths of the temperatures, were cooled by the average cooling rates down to the cooling end temperatures, next were deformed by rolls of the radii by bending-unbending, then were heat treated by the heat treatment temperatures and times ([0324]) this states that the steel plates are galvanized before bending-unbending. 

Applicant’s arguments with respect to all the experimental examples of Azuma Ex. 1-93:
In response, some of the inventive examples of Azuma are outside the processing parameters of being galvanized, outside the claimed bend radius, and outside Applicant's claimed temperature range of Ms to Ms - 200 °C. However, the broad teachings of Azuma would still overlap and are applicable for the case of prima facie obviousness.
Specifically, Azuma experimental Ex. 76 is galvanized, bent on a bend radius of 600 mm, and has a cooling end temperature of 250°C (pg. 20, table 12, Exp. Ex. 76). The end cooling temperature is only 90 °C below the Ms temperature of Ex. 76 which is 340 °C (pg. 20, table 12, Exp. Ex. 76), and is within instant claimed range of Ms to Ms-200 °C ([0066]).  Azuma experimental Ex. 76 is applicable for a case of inherency.  

Applicant’s arguments on evidence of record rebuts the alleged inherency:
	In response, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02.
In this case the four comparative examples CE No. 6, 7, 8 and 11 teach yield gap density and hydrogen content outside the claimed ranges. Examples CE No. 6 and 7 show that temperatures outside the claimed bending-unbending temperatures yield gap density and hydrogen content outside the claimed ranges, and examples CE No. 8 and 11 show that bend radius outside the claimed bending-unbending radiuses yield gap density and hydrogen content outside the claimed ranges. 
However, the broad teachings of Azuma bend radius of 800 mm or less and heat treatment in the 150 to 400 °C temperature range ([0074]-[0075], [0079]-[0080]) would still overlap the claimed ranges and are applicable for the case of prima facie obviousness.

For Azuma experimental Ex. 76 is galvanized, bent on a bend radius of 600 mm, and has a cooling end temperature of 250°C (pg. 20, table 12, Exp. Ex. 76). Azuma teaches that the Ms temperature of Ex. 76 is 340 °C (pg. 20, table 12, Exp. Ex. 76) which is only 90 °C below the Ms temperature of Ex. 76, and is within instant claimed range of Ms to Ms-200 °C ([0066]).  Azuma experimental Ex. 76 is applicable for a case of inherency.  

Applicant’s arguments on “Ex parte Obiaya is not applicable and does not support a conclusion that the differences in the features claimed by Applicant in claim 1 (e.g., the claimed limitation relating to carbide) would be obvious.

	Ex parte Obiaya taught a property that prior art did not recite. The property was not named but it was expected to be present.  Ex parte Obiaya is not a motivation, however the prior art, Azuma, would have the claimed gaps since the processing overlaps that of the instant specification. A routine investigation of the ranges of Azuma would yield a galvanized steel sheet with an as claimed hydrogen content and gap density. 
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  The comparative examples of the instant specification all have gaps (pg. 9-10, Table 3). Azuma, which is prepared in a processing manner overlapping that of the instant specification inventive and comparative examples, would have a number of gaps. The instant applicant has an additional measurement of the gaps. Azuma did not measure this claimed feature. However from the overlapping processing, the gap feature would be present in Azuma, even though Azuma was silent on the feature.
The instant application recognized that the gaps are related to minimizing hydrogen content, but the prior art has not measured them. Azuma has recognized that 
In response to “the case has no relevance to the Office's initial burden of establishing prima facie obviousness”, the motivation is there and in this case a routine investigation of the ranges of Azuma to modify Azuma experimental Ex. 76 for establishing prima facie obviousness. The claimed features would naturally flow from the overlapping ranges. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/072,904 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope.
Applicant’s copending claim 1 teaches a steel sheet with overlapping composition, overlapping microstructure, and with the same gap density property in the galvanization layer. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734